DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 09/02/2022 has been entered. Claims 1-11 and 15-18 remain pending in the application. 
Applicants amendments to the specification have overcome the specification objection previously set forth in the Non-Final Office Action mailed on 06/13/2022.  
Applicants amendments to the claims have overcome the claim objections previously set forth in the Non-Final Office Action mailed on 06/13/2022.  
Applicants amendments to claim 18 has overcome the rejection under 35 USC 112(d) as previously set forth in the Non-Final Office Action mailed on 06/13/2022.  
Applicants amendments to claim 1 has overcome the rejections under 35 USC 102 as previously set forth in the Non-Final Office Action mailed on 06/13/2022.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some devices that meet the claims that have the structure of those examples stated to meet the claims, does not reasonably provide enablement for any device that has such a property. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 

Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not a device within the scope of the claims can be used to make a device with the claimed driving voltage, efficiency and/or lifetime as claimed and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 15-18 it is believed that undue experimentation would be required because:

Breadth of the claims: The claims are exceptionally broad claiming any electroluminescent device that may have any structure or composition except that it comprises one of a genus of compounds as defined by chemical formula 1. 
Nature of the invention:  The invention is drawn to a device that is composed of multiple layers each with different compositions wherein the material selection of each layer both alone and within the device as a whole, the thickness of each layer and the number and type of layers present each have massive impacts on device performance properties as claimed. 
The level of predictability in the art: While the various materials, thicknesses and presence/absence of each layer of an electroluminescent device can have known effects on the device properties it is not within the skill of the ordinarily skilled artisan to, without any structural limitations, determine which material, layer and device structure combinations from among those claimed in light of the teachings of the instant specification to arrive at the scope of the claimed devices. 
Amount of direction provided: The instant specification provides some information concerning what devices might be composed of but does not provide direction in selecting from among the myriad of configurations and material compositions to arrive at a device with the claimed properties. 
The existence of working examples: The specification provides a few examples that each have essentially identical structures apart from the inclusion of a different compound of chemical formula 1.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: Every possible configuration including the claimed material of chemical formula 1 in a layer of a device emitting any color through any mechanism would have to be prepared and tested in order to determine which configurations meet the claim requirements leading to an essentially infinite number of possible experiments.

In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 15-18.
 Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Next Claim 18 recites “the organic electroluminescent device has external quantum efficiency has a driving duration exceeding 100 hours…”. This limitation is not interpretable. It is unclear what the reference to external quantum efficiency is and how it relates to the driving duration. For the purpose of examination, the claim will be interpreted such that the words “has external quantum efficiency” are not present.

Further, Claim 18 is indefinite as it sets forth a device lifetime requirement without clarification of the conditions under which the lifetime is tested. That is, a given device might have a very long lifetime if tested at 1 cd/m2 but a much shorter lifetime if tested at 20,000 cd/m2. The instant specification does not appear to define specific testing conditions for the lifetime. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over by Li et al (US 20210070717) (Li).
In reference to claims 1-7, Li teaches an organic electroluminescent device including at least an electron transport layer and a light emitting layer (Li [0040]) that includes a compound, e.g. compound 175 as shown below, in an electron transport layer (Li [0032]) that provides improved device efficiency (Li [0038]).  

    PNG
    media_image1.png
    422
    414
    media_image1.png
    Greyscale

While a specific device with this exact configuration is not exemplified in Li, it would have been obvious to the ordinarily skilled artisan to have used the compound as taught by Li in the device configuration taught by Li with the anticipation of arriving at a device with improved device efficiency.

For Claim 1: Reads on the claimed device wherein Z1 is O, n is 0, each of X1, X2 and X3 are N, Ar1 is a naphthyl, Ar2 is hydrogen, Ar3 is phenyl, m1 is 1, m2 is 2, and q is 1.  
For Claim 2: Reads on formula 2-1.
For Claim 3: Reads on wherein Ar1 is a naphthyl, Ar2 is hydrogen, Ar3 is phenyl.
For Claim 4: Reads on wherein two of X1 X2 and X3 are N and the third is also N.
For Claim 5: Reads on wherein all of X1 to X3 are N.
For Claim 6: Reads on formula 2-1.
For Claim 7: Reads on wherein Ar1 is a naphthyl, Ar2 is hydrogen, Ar3 is phenyl.

In reference to claims 1-5, 8 and 9, Li teaches an organic electroluminescent device including at least an electron transport layer and a light emitting layer (Li [0040]) that includes a compound, e.g. compound 257 as shown below, in an electron transport layer (Li [0032]) that provides improved device efficiency (Li [0038]).  
  


    PNG
    media_image2.png
    433
    775
    media_image2.png
    Greyscale


For Claim 1: Reads on the claimed device wherein Z1 is O, n is 1, L1 is phenylene, each of X1, X2 and X3 are N, Ar1 is a substituted biphenyl, Ar2 is hydrogen, Ar3 is phenyl, m1 is 1, m2 is 1, and q is 2.  
For Claim 2: Reads on formula 2-2.
For Claim 3: Reads on wherein Ar1 is a substituted biphenyl, Ar2 is hydrogen, Ar3 is phenyl.
For Claim 4: Reads on wherein two of X1 X2 and X3 are N and the third is also N.
For Claim 5: Reads on wherein all of X1 to X3 are N.
For Claim 8: Reads on formula 2-2.
For Claim 9: Reads on wherein Ar1 is a substituted biphenyl, Ar2 is hydrogen, Ar3 is phenyl.

While a specific device with this exact configuration is not exemplified in Li, it would have been obvious to the ordinarily skilled artisan to have used the compound as taught by Li in the device configuration taught by Li with the anticipation of arriving at a device with improved device efficiency. 

In reference to claims 1-5, 10 and 11, Li teaches an organic electroluminescent device including at least an electron transport layer and a light emitting layer (Li [0040]) that includes a compound, e.g. compound 293 as shown below, in an electron transport layer (Li [0032]) that provides improved device efficiency (Li [0038]).  



    PNG
    media_image3.png
    299
    792
    media_image3.png
    Greyscale

While a specific device with this exact configuration is not exemplified in Li, it would have been obvious to the ordinarily skilled artisan to have used the compound as taught by Li in the device configuration taught by Li with the anticipation of arriving at a device with improved device efficiency. 
For Claim 1: Reads on the claimed device wherein Z1 is O, n is 1, L1 is naphthalene, each of X1, X2 and X3 are N, Ar1 is a dibenzofuran, Ar2 is hydrogen, Ar3 is phenyl, m1 is 1, m2 is 1, and q is 2.  
For Claim 2: Reads on formula 2-3.
For Claim 3: Reads on Ar1 is a dibenzofuran, Ar2 is hydrogen, Ar3 is phenyl.
For Claim 4: Reads on wherein two of X1 X2 and X3 are N and the third is also N.
For Claim 5: Reads on wherein all of X1 to X3 are N.
For Claim 10: Reads on formula 2-3.
For Claim 11: Reads on wherein Ar1 is a dibenzofuran, Ar2 is hydrogen, Ar3 is phenyl.

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive. 

With respect to the rejections of claims 15 to 18 under 35 USC 112(a) as failing to meet the enablement requirement, Applicant argues that the claims and specification have been amended to particularly point out and distinctly claim the claimed subject matter. This argument is not found convincing. The claims are rejected under 35 USC 112(a) for failing to meet the enablement requirement and not under 35 USC 112(b) for failing to particularly point out and distinctly claimed the subject matter. Applicant’s amendments to the claims do not add any new limitations that would make the claimed subject matter more enabled. These claims are drawn to devices that have very specific device properties but have almost no structural requirements. The specification does not enable the ordinarily skilled artisan to make any device with the claimed features without undue experimentation as set forth above herein. 

With respect to the rejections over Li, Applicant argues that Li does not teach the compounds for use in the electron transport layer. This argument has been fully considered but not found convincing for at least the following reasons.

Li specifically teaches the use in an electron transport layer. While Li does not exemplify a device wherein the specific materials are used in a layer that is specifically called an electron transport layer, the lack of an example does not negate a finding of obviousness under 35 U.S.C. 103 since a preferred embodiment such as an example is not controlling. Rather, all disclosures “including unpreferred embodiments” must be considered. In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills USPQ 196 (CCPA 1972).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786